Atkinson, J.
Where complicated questions of fact are involved in the interpretation of written contracts, which are in themselves so far ambiguous as to require the aid of extrinsic evidence and the services of a jury in arriving at the real intention of the parties; and where, out of a transaction collateral to the main contract out of which the contentions of the parties arise, one of them has ■ obtained a judgment at law, which is assailed by the other upon the ground of fraud in its procurement, and the validity of which is dependent upon what view may'be taken by the jury of the main agreement between the parties, the judge of the superior court, upon application for injunction, should not, in advance of a' finding by the jury, in effect finally adjust the conflicting equities between the parties, and, by a denial of a temporary injunction, practically accomplish this result. In such a case, an injunction should be granted, preserving the existing status of the parties; and in the granting of such injunction, the judge may impose such conditions upon the complainant as will secure to the respondent such rights as may be awarded to him by the final decree in the case. Judgment reversed.